                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:17-cr-293-MOC-DCK-1


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 Vs.                                             )                        ORDER
                                                 )
                                                 )
 TIMOTHY ANTHONY MOORE,                          )
                                                 )
                  Defendant.                     )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 37), and on his Motion to Appoint Counsel, (Doc. No.

40). The Government has responded in opposition to both motions.

       I.      BACKGROUND

       A. Defendant’s Criminal History

       Defendant is serving a 108-month sentence after pleading guilty in this Court to conspiring

to distribute and possess with intent to distribute 280 grams or more of cocaine base, in violation of

21 U.S.C. §§ 846 and 841(b)(1)(A). (Doc. No. 29). Defendant has a long criminal history that

preceded his current sentence. Defendant was previously convicted of various drug, weapons, and

assault charges, including: (i) carrying a concealed weapon; (ii) possessing marijuana; (iii) assault

on a female; and (iv) possessing cocaine with intent to sell/deliver, for which he received a four-

year state prison sentence. (Doc. No. 21 at 6-9). In 1994, he was convicted in this Court of

conspiracy to possess with intent to distribute cocaine base, possessing with intent to distribute

cocaine base, and possessing a firearm during and in relation to a drug trafficking crime. (Id. at

10). In that case, Defendant served as a leader/organizer in a drug trafficking conspiracy


                                                     1

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 1 of 9
responsible for distributing approximately 40 kilograms of cocaine base in the Charlotte area. (Id.).

During the conspiracy, Defendant carried firearms on several occasions, threatened individuals by

pointing firearms at them, “pistol-whipped” individuals, and shot at someone over an outstanding

drug debt. (Id.). This Court initially sentenced Defendant to life imprisonment, but the Court

twice subsequently reduced Defendant’s sentence. (Id.).

        While serving his first term in federal prison, Defendant conspired to have someone

smuggle marijuana into the prison. (Id. at 11). Prison authorities caught him with approximately

96 grams of marijuana inside the prison. (Id.). Consequently, he ultimately pleaded guilty in the

U.S. District Court for the Eastern District of Virginia to possessing contraband in prison. (Id.).

He received a ten-month sentence, to run consecutively to the federal prison sentence he was

already serving. (Id.).

        Defendant was released from federal prison on his first two federal cases on April 25, 2014.

(Id. at 10–11). Less than three years after spending approximately 20 years in federal prison for

drug trafficking, Defendant engaged in the drug trafficking conspiracy giving rise to the instant

case.

        After the Court sentenced Defendant in the instant case, he filed a motion for a reduced

sentence based on Amendment 782 to the U.S. Sentencing Guidelines and/or the First Step Act.

(Doc. Nos. 34, 35). The Court denied the motion because he had already received the benefit of

Amendment 782 at his sentencing and because the First Step Act’s reductions of enhanced

penalties pursuant to 21 U.S.C. §§ 841 and 851 did not apply to him. (Doc. No. 36).

        Defendant is currently 55 years old and serving his sentence at Federal Correctional

Institution Jesup, in Jesup, Georgia (“FCI Jesup”). He has served approximately one-third of his

sentence. See (Attachment 2 (BOP Inmate Profile), at 3). BOP currently projects his release date

as July 13, 2025. (See id. at 1, 4). Defendant has not incurred any disciplinary infractions in BOP

                                                  2

        Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 2 of 9
while serving his current term. See (Attachment 3 (BOP Disciplinary Record). But he committed

several disciplinary infractions during his first federal prison term—in addition to his federal

conviction for smuggling marijuana into prison—including: (i) consuming alcohol; (ii) concealing

tobacco; (iii) possessing intoxicants; (iv) possessing pornography; (v) being absent from various

assignments; and (vi) forging another inmate’s name on a telephone request form. See id.

       B. Impact of COVID-19 on FCI Jesup

       There are presently 1,346 inmates at FCI Jesup, including 873 inmates at the FCI, 383

inmates at a low security satellite prison, and 90 inmates at a minimum-security satellite camp. See

Federal Bureau of Prisons, FCI Jesup, available at https://www.bop.gov/locations/institutions/jes/.

FCI Jesup currently reports no inmates positive for COVID-19. See Federal Bureau of Prisons,

COVID-19 Cases, available at https://www.bop.gov/coronavirus/. FCI Jesup currently reports 19

staff members positive for COVID-19. Id. Additionally, FCI Jesup reports that one inmate and no

staff members have died from COVID-19, while 252 inmates and three staff members have

recovered from COVID-19. Id.

       C. Defendant’s Medical History

       Based on a review of Defendant’s medical records, he suffers from chronic lower back

pain, possible lumbar radiculopathy,1 elevated prostate-specific antigen (“PSA”), non-cardiac chest

pain, and elevated bilirubin.2 See Attachment 4 (BOP Medical Records for Past Year), at 2. His

medical records reflect “[n]o evidence for diabetes at this time.” Id. An elevated PSA can be an

indicator of prostate cancer. See Mayo Clinic, PSA Test, available at


1 Lumbar radiculopathy, also known as sciatica, is a disease involving the lumbar spinal nerve
root, resulting in pain, numbness, or weakness of the buttock and leg. It can be treated by physical
therapy, medications, injections, and/or surgery. See Emory Healthcare, Lumbar Radiculopathy,
available at https://www.emoryhealthcare.org/orthopedics/lumbar-radiculopathy.html.
2 Elevated bilirubin can be an indicator for a variety of liver problems. See Mayo Clinic, Bilirubin

Test, available at https://www.mayoclinic.org/tests-procedures/bilirubin/about/pac-20393041.

                                                  3

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 3 of 9
https://www.mayoclinic.org/tests-procedures/psa-test/about/pac-20384731. But records from

medical exams on January 31, 2020, and September 18, 2019, indicate that Defendant’s

prostate was normal. See (Attachment 4 (BOP Medical Records for Past Year), at 42, 51, 65).

Moreover, Defendant refused a urology consult for his elevated PSA in 2019, noting that prostate

cancer “do[es] not run in my family.” (Id. at 2, 3, 138–40). He also refused the flu vaccine in

September 2019. (Id. at 108). The medical records also note that Defendant “denie[d] family

history of cancer.” (Id. at 3).

       Defendant’s most recent medical exam on August 6, 2020, found that, except for the issues

noted above, Defendant’s major health systems were working within normal limits, including his

cardiovascular and pulmonary systems. (See id. at 3-10). During the same visit, Defendant

reported being satisfied with his current regimen of duloxetine and ibuprofen to treat his back pain.

(Id. at 3, 9). His medical provider prescribed him aspirin for prediabetes and duloxetine and

ibuprofen for his back pain. (Id. at 9). According to Defendant’s medical records, he was playing

basketball as recently as December 2019. (See id. at 30, 46, 57 (medical visits for finger injured

while playing basketball)). At the time of his sentencing in this case in early 2018, the only health

issue Defendant reported was back pain. See (Doc. No. 21 at 19).

       On July 4, 2020, and August 25, 2020, Defendant requested that the prison warden

recommend him for a compassionate release sentencing reduction. (Doc. No. 37 at 5-6). In

support of his requests, he asserted that he had completed forty percent of his sentence, that he had

a solid release plan, that he was employable, and that he was remorseful for his crimes and

rehabilitated. (Id.). His only mention of his medical conditions was a request to the warden to

“check my medical records if doing so will be beneficial to this request.” (Id.). Defendant also

requested that the warden recommend a compassionate release sentencing reduction on July 12,

2020, and August 5, 2020. See (Attachment 5 (Compassionate Release Requests to Warden)). In

                                                  4

        Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 4 of 9
those requests, he asserted that he has completed between forty and fifty percent of his sentence,

and that he has medical issues that make him particularly vulnerable to COVID-19, including high

blood pressure, high cholesterol, and kidney problems. (Id.). On August 26, 2020, Defendant’s

warden denied his request, explaining that he has no medical restrictions, is not enrolled in any

chronic care clinics, and has no debilitating condition or terminal illness. (See Attachment 6

(Warden’s Compassionate Release Denial), at 1). An email attached to his warden’s denial notes

that Defendant “is not in chronic care clinic for anything that the CDC considers high risk for

severe illness with Covid 19 infection” and that he “does not have any physical restrictions and is

independent with his activities of daily living.” (Id.).

       D. Defendant’s Pending Motions

       On September 1, 2020, Defendant filed the pending motion for compassionate release.

(Doc. No. 37). Then, on September 25, 2020, he filed the pending motion to appoint counsel to

assist him in his compassionate release motion. (Doc. No. 40). In his motion for compassionate

release, Defendant argues that he is particularly vulnerable to COVID-19, asserting that the CDC

considers his medical conditions “high risk” for COVID-19. (Id. at 1). He asserts that he has been

diagnosed with having traces of prostate cancer and liver infection, and that he has a family history

of liver cancer, including that his mother died of liver cancer. (Id.). He asserts that he tested

positive for tuberculosis and that he suffers from back arthritis. (Id.). He notes that he takes

aspirin, ibuprofen, and duloxetine to treat his medical conditions. (Id.). He argues that social

distancing is difficult in his prison setting. (Id. at 3). He also asserts that COVID-19 is “surging”

in FCI Jesup, with “over 200 inmates that have contracted the virus with deaths.” (Id.). He argues

that he is more likely to contract COVID-19 in prison than outside of prison. (Id.). He also asserts

that he poses “no danger to the public” and that he poses “little risk of recidivism.” (Id.). Finally,

he asserts that he has “no disciplinary infractions” and that he is a “model Prisoner who has served

                                                   5

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 5 of 9
over 50% of [his] sentence effectively.” (Id.).

       II.     DISCUSSION

       A. Motion to Appoint Counsel

       There is no general constitutional right to appointed counsel in post-conviction proceedings.

See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson, 706 F.3d 405,

416 (4th Cir. 2013). Instead, the Court has discretion to appoint counsel in proceedings under 18

U.S.C. § 3582(c) if the interests of justice so require. See United States v. Legree, 205 F.3d 724,

730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x 785, 786 (4th Cir. 2012); cf. 18

U.S.C. § 3006A(a)(2)(B) (providing interests of justice standard for appointment of counsel in

similar post-conviction proceedings). Here, Defendant has not established that the interests of

justice require appointment of counsel. Defendant’s compassionate release motion and the

Government’s response in opposition demonstrate that Defendant has made four requests for

compassionate release to his warden, in addition to filing a compassionate release motion with this

Court. In his requests and motion, Defendant adequately sets forth his bases for compassionate

release, largely emphasizing a variety of asserted medical conditions rendering him vulnerable to

COVID-19. Thus, Defendant’s compassionate release requests and his motion demonstrate that he

is capable of requesting compassionate release without the assistance of counsel.

       Accordingly, the Court denies Defendant’s request for appointment of counsel.

       B. Motion for Compassionate Release

       The relevant part of the compassionate release statute permits this Court “after considering

the factors set forth in section 3553(a) to the extent that they are applicable” to reduce Defendant’s

sentence only if finds that (1) “extraordinary and compelling reasons warrant such a reduction”;

“and” (2) “that such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The applicable “policy statement” appears

                                                  6

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 6 of 9
in section 1B1.13 of the Sentencing Guidelines Manual. That section and its commentary describe

the “circumstances” under which “extraordinary and compelling reasons exist.” U.S.S.G. § 1B1.13

& cmt. (n.1). First, the defendant must not be “a danger to the safety of any other person or to the

community.” Id. Second, one of four specific circumstances must exist involving, for example,

the medical condition of the defendant, his age, his family circumstances, or reasons “determined

by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. (n.1). One of these

circumstances requires that the defendant suffer from “a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13, cmt. (n.1(A)(ii)(I)).

       To the extent Defendant’s arguments are based on a generalized risk of contracting

COVID-19, this is not an extraordinary and compelling reason warranting early release. As the

Third Circuit reasoned in United States v. Raia, “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” 954 F.3d 594, 597 (3d Cir. 2020). If it did, every inmate would have a

justification for compassionate release. That is, “speculation as to whether COVID-19 will spread

through Defendant’s detention facility…, whether Defendant will contract COVID-19, and whether

he will develop serious complications, does not justify the extreme remedy of compassionate

release.” United States v. Shah, Case No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr.

22, 2020) (denying compassionate release where defendant claimed diabetes and hypertension, but

facility had no cases).

       Defendant has not identified a medical condition that falls within one of the categories

specified in the policy statement’s application note, and his asserted condition does not itself rise to

the level of severity required under the policy statement. Defendant’s medical records indicate that

                                                   7

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 7 of 9
he suffers from a few common minor medical conditions and that he has not been diagnosed with

any serious disease.3 Moreover, Defendant’s minor health conditions are being appropriately and

effectively managed inside BOP. Defendant’s medical conditions do not include any of the

conditions identified by the CDC as heightening the risk of severe injury or death were he to

contract COVID-19. The only conceivable CDC risk condition he presents is that an elevated

bilirubin, which may indicate some type of liver problem. But any such liver problem is

undiagnosed and unspecified. And even if he were diagnosed with liver disease, CDC has merely

identified liver disease as a condition that might increase a person’s risk of severe illness from

COVID-19, rather than placing it in the higher risk category. In any case, based on Defendant’s

medical records and on his warden’s statement that he is not medically restricted in any way,

Defendant’s medical condition does not present (i) any terminal illness, or (ii) any “serious

physical or medical condition . . . that substantially diminishes the ability of Defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected

to recover.” USSG 1B1.13, cmt. n.1(A). This is particularly true given that Defendant’s prison

facility, FCI Jesup, currently has no inmates positive for COVID-19. For these reasons, Defendant

has failed to establish an “extraordinary and compelling reason” for a sentence reduction under

Section 3582(c).

       Second, Defendant has failed to show that his circumstances are extraordinary and

compelling in light of the factors set forth in 18 U.S.C. § 3353(a). Defendant’s prior criminal

history, particularly his prior federal drug trafficking conviction and sentence, weighs heavily

against a sentence reduction. As noted, Defendant was often armed and committed violence during

his two federal drug cases, and he continued to deal drugs while on bond and even while in federal



3 The Government notes in its response that, despite that Defendant claims he tested positive for
tuberculosis, the medical records do not show any diagnosis of tuberculosis.
                                                8

       Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 8 of 9
             prison. Moreover, releasing Defendant from prison now would reduce the Court’s sentence by

             approximately two-thirds. Given Defendant’s extensive history of drug dealing and his prior

             federal drug trafficking conviction, granting compassionate release would result in a sentence that

             would be inconsistent with the factors set forth in 18 U.S.C. § 3553(a), including resulting in a

             sentence that fails to promote respect for the law. Finally, Defendant has not demonstrated that he

             would not be a danger to the safety of another person or to the community if he were to be released

             early.

                      Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

             the following Order.

                                                        ORDER

                      IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

             Release/Reduction of Sentence, (Doc. No. 37), and Defendant’s Motion to Appoint Counsel, (Doc.

             No. 40), are both DENIED.


Signed: October 15, 2020




                                                               9

                      Case 3:17-cr-00293-MOC-DCK Document 44 Filed 10/15/20 Page 9 of 9
